Citation Nr: 0827357	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981 
and from September 1984 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the New Orleans, 
Louisiana Regional Office (RO).  

The veteran provided testimony at an April 2007 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

This matter was previously before the Board in July 2007.  At 
that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

The competent evidence of record does not demonstrate that 
the current back disability is causally related to active 
service.

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. §3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
back disability related to in-service back injuries. 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

In the present case, the service treatment records show a 
complaint of low back pain in January 1979 after lifting a 
refrigerator.  At that time, the veteran was diagnosed with 
acute lumbar strain.   The veteran next complained of low 
back pain in July 1979 after pulling heavy weight.  His 
physician diagnosed severe muscular strain.  Subsequently, 
February 1984 service medical records reflect treatment for 
pain and cervical spasms after a motor vehicle accident.  The 
veteran complained of intermittent back pain at re-enlistment 
in August 1984.  The examiner concluded the veteran's 
condition was asymptomatic and not considered disabling.  In 
May 1985, the veteran sought treatment for diffuse neck and 
lower back pain secondary to a motor vehicle accident.  A 
September 1985 x-ray revealed some mild degenerative disease 
at T4-5. An April 1986 treatment note reflects continued 
complaints of right mid-back pain.  A February 1988 report of 
medical history completed in conjunction with the veteran's 
separation examination indicated complaints of recurrent back 
pain, but the objective examination showed normal findings.  

Following separation from active service, the evidence does 
not demonstrate treatment referable to the low back until 
November 1998, over a decade later.  At that time, the 
veteran complained of lower back pain from a motor vehicle 
accident ten days prior.  The diagnosis was mild lumbar 
sprain.  The veteran never returned after one follow-up 
appointment. 

Again, the first low back complaints do not arise until a 
decade after discharge from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

During the April 2007 hearing, the veteran testified that he 
has been experiencing low back pain, neck pain, and hip pain 
symptoms continuously from discharge.
However, the absence of documented complaints or treatment 
for ten years following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, no competent evidence of record 
causally relates a current low back disability to active 
service.  In fact, the VA examiner in August 2007 reached the 
opposite conclusion.  In finding that current back problems 
are not related to injuries sustain during active service, 
the examiner reasoned that if the veteran had suffered 
significant injuries in service, the x-rays would have shown 
localized changes earlier.  Instead, an MRI taken in 2005 MRI 
showed changes that were less than age appropriate and 
generalized.  

The VA examiner's August 2007 opinion was offered following a 
review of the claims file and after an objective examination 
of the veteran.  For these reasons it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

The veteran himself believes that his current back problems 
are causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In sum, there is no support for a grant of service connection 
for a low back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2003, before the 
initial original adjudication of the claims.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have.  In August 2007, 
the veteran received another VCAA notice letter.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An August 2007 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection. Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In any event, because service connection for 
back pain is denied, any questions regarding a disability 
rating and effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained and the 
veteran was afforded a VA examination in August 2007.  There 
is no identified relevant evidence that has not been 
accounted for. 

Based on the foregoing, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of these claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001). 


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


